Citation Nr: 1402570	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable initial evaluation for chronic headaches with light sensitivity and loss of concentration.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986, May 1987 to May 1990, April 2003 to October 2005, and October 2008 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Wichita, Kansas certified this case to the Board on appeal in March 2011.  

The Veteran has raised the issue of service connection for a neurological condition causing pain and numbness of the left arm in a December 2010 statement.  In a February 2012 rating decision, the Agency of Original Jurisdiction (AOJ) denied service connection for a musculoskeletal condition of the elbows, to include arthritis.  The AOJ has not yet adjudicated the issue of service connection for a neurological condition causing pain and numbness of the left arm.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  There are no additional documents pertinent to the present appeal in the Veterans Benefits Management System.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain updated VA medical records.  In a December 2010 statement, the Veteran stated he had a neurology consult scheduled for March 2011.  The VA treatment records in the claims file are dated through November 2010.  Accordingly, remand is required.  Bell v. Derwinski, 2 Vet. App 611 (1992).  

In addition, the Board finds a new examination is warranted.  The June 2010 VA examiner found did not address whether the Veteran's headaches were prostrating; the examiner merely noted the Veteran's reports.  In addition, on remand new relevant evidence may be obtained necessitating an updated examination.  Thus, remand is required. See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records with the Veteran's claims file, specifically from the Kansas City VAMC since November 2010.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service connected chronic headaches.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service connected headache disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected headaches under the rating criteria.  In particular, the examiner should state whether the Veteran suffers characteristic prostrating attacks, and comment on the frequency and severity of such attacks (i.e., averaging one in 2 months over last several months; occurring on an average once a month over last several months; or, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability).  This VA examination should further include a statement of the effect of the Veteran's migraine headaches on his occupational functioning and daily activities.  

3.  When the development requested has been completed, the RO/AMC should review the appeal on the basis of the additional evidence.  If any benefit sought is not granted, the RO/AMC should provide the Veteran and his representative a Supplemental Statement of the Case, and a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

